
	

115 HR 338 : To promote a 21st century energy and manufacturing workforce.
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 338
		IN THE SENATE OF THE UNITED STATES
		June 13, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To promote a 21st century energy and manufacturing workforce.
	
	
		1.Energy and manufacturing workforce development
 (a)In generalThe Secretary of Energy (in this Act referred to as the Secretary) shall prioritize education and training for energy and manufacturing-related jobs in order to increase the number of skilled workers trained to work in energy and manufacturing-related fields when considering awards for existing grant programs, including by—
 (1)encouraging State education agencies and local educational agencies to equip students with the skills, mentorships, training, and technical expertise necessary to fill the employment opportunities vital to managing and operating the Nation’s energy and manufacturing industries, in collaboration with representatives from the energy and manufacturing industries (including the oil, gas, coal, nuclear, utility, pipeline, renewable, petrochemical, manufacturing, and electrical construction sectors) to identify the areas of highest need in each sector and the skills necessary for a high-quality workforce in the following sectors of energy and manufacturing:
 (A)Energy efficiency industry, including work in energy efficiency, conservation, weatherization, or retrofitting, or as inspectors or auditors.
 (B)Pipeline industry, including work in pipeline construction and maintenance or work as engineers or technical advisors.
 (C)Utility industry, including work in the generation, transmission, and distribution of electricity and natural gas, such as utility technicians, operators, lineworkers, engineers, scientists, and information technology specialists.
 (D)Nuclear industry, including work as scientists, engineers, technicians, mathematicians, or security personnel.
 (E)Oil and gas industry, including work as scientists, engineers, technicians, mathematicians, petrochemical engineers, or geologists.
 (F)Renewable industry, including work in the development, manufacturing, and production of renewable energy sources (such as solar, hydropower, wind, or geothermal energy).
 (G)Coal industry, including work as coal miners, engineers, developers and manufacturers of state-of-the-art coal facilities, technology vendors, coal transportation workers and operators, or mining equipment vendors.
 (H)Manufacturing industry, including work as operations technicians, operations and design in additive manufacturing, 3–D printing, advanced composites, and advanced aluminum and other metal alloys, industrial energy efficiency management systems, including power electronics, and other innovative technologies.
 (I)Chemical manufacturing industry, including work in construction (such as welders, pipefitters, and tool and die makers) or as instrument and electrical technicians, machinists, chemical process operators, chemical engineers, quality and safety professionals, and reliability engineers; and
 (2)strengthening and more fully engaging Department of Energy programs and labs in carrying out the Department’s workforce development initiatives including the Minorities in Energy Initiative.
 (b)ProhibitionNothing in this section shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to incentivize, require, or coerce a State, school district, or school to adopt curricula aligned to the skills described in subsection (a).
 (c)PriorityThe Secretary shall prioritize the education and training of underrepresented groups in energy and manufacturing-related jobs.
 (d)ClearinghouseIn carrying out this section, the Secretary shall establish a clearinghouse to— (1)maintain and update information and resources on training and workforce development programs for energy and manufacturing-related jobs, including job training and workforce development programs available to assist displaced and unemployed energy and manufacturing workers tran­si­tion­ing to new employment; and
 (2)provide technical assistance for States, local educational agencies, schools, community colleges, universities (including minority-serving institutions), workforce development programs, labor-management organizations, and industry organizations that would like to develop and implement energy and manufacturing-related training programs.
 (e)CollaborationIn carrying out this section, the Secretary— (1)shall collaborate with States, local educational agencies, schools, community colleges, universities (including minority-serving institutions), workforce-training organizations, national laboratories, State energy offices, workforce investment boards, and the energy and manufacturing industries;
 (2)shall encourage and foster collaboration, mentorships, and partnerships among organizations (including industry, States, local educational agencies, schools, community colleges, workforce-development organizations, and colleges and universities) that currently provide effective job training programs in the energy and manufacturing fields and entities (including States, local educational agencies, schools, community colleges, workforce development programs, and colleges and universities) that seek to establish these types of programs in order to share best practices; and
 (3)shall collaborate with the Bureau of Labor Statistics, the Department of Commerce, the Bureau of the Census, States, and the energy and manufacturing industries to develop a comprehensive and detailed understanding of the energy and manufacturing workforce needs and opportunities by State and by region.
 (f)Outreach to minority-Serving institutionsIn carrying out this section, the Secretary shall— (1)give special consideration to increasing outreach to minority-serving institutions and Historically Black Colleges and Universities;
 (2)make existing resources available through program cross-cutting to minority-serving institutions with the objective of increasing the number of skilled minorities and women trained to go into the energy and manufacturing sectors;
 (3)encourage industry to improve the opportunities for students of minority-serving institutions to participate in industry internships and cooperative work/study programs; and
 (4)partner with the Department of Energy laboratories to increase underrepresented groups’ participation in internships, fellowships, traineeships, and employment at all Department of Energy laboratories.
 (g)Outreach to dislocated energy and manufacturing workersIn carrying out this section, the Secretary shall— (1)give special consideration to increasing outreach to employers and job trainers preparing dislocated energy and manufacturing workers for in-demand sectors or occupations;
 (2)make existing resources available through program cross-cutting to institutions serving dislocated energy and manufacturing workers with the objective of training individuals to re-enter in-demand sectors or occupations;
 (3)encourage the energy and manufacturing industries to improve opportunities for dislocated energy and manufacturing workers to participate in career pathways; and
 (4)work closely with the energy and manufacturing industries to identify energy and manufacturing operations, such as coal-fired power plants and coal mines, scheduled for closure and to provide early intervention assistance to workers employed at such energy and manufacturing operations by—
 (A)partnering with State and local workforce development boards; (B)giving special consideration to employers and job trainers preparing such workers for in-demand sectors or occupations;
 (C)making existing resources available through program cross-cutting to institutions serving such workers with the objective of training them to re-enter in-demand sectors or occupations; and
 (D)encouraging the energy and manufacturing industries to improve opportunities for such workers to participate in career pathways.
 (h)Enrollment in workforce development programsIn carrying out this section, the Secretary shall work with industry and community-based workforce organizations to help identify candidates, including from underrepresented communities such as minorities, women, and veterans, to enroll in workforce development programs for energy and manufacturing-related jobs.
 (i)ProhibitionNothing in this section shall be construed as authorizing the creation of a new workforce development program.
 (j)DefinitionsIn this section: (1)Career pathways; dislocated worker; in-demand sectors or occupations; local workforce development board; State workforce development boardThe terms career pathways, dislocated worker, in-demand sectors or occupations, local workforce development board, and State workforce development board have the meanings given the terms career pathways, dislocated worker, in-demand sectors or occupations, local board, and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)Minority-serving institutionThe term minority-serving institution means an institution of higher education with a designation of one of the following: (A)Hispanic-serving institution (as defined in 20 U.S.C. 1101a(a)(5)).
 (B)Tribal College or University (as defined in 20 U.S.C. 1059c(b)). (C)Alaska Native-serving institution or a Native Hawaiian-serving institution (as defined in 20 U.S.C. 1059d(b)).
 (D)Predominantly Black Institution (as defined in 20 U.S.C. 1059e(b)). (E)Native American-serving nontribal institution (as defined in 20 U.S.C. 1059f(b)).
 (F)Asian American and Native American Pacific Islander-serving institution (as defined in 20 U.S.C. 1059g(b)).
 2.ReportFive years after the date of enactment of this Act, the Secretary shall publish a comprehensive report to the Committee on Energy and Commerce and the Committee on Education and the Workforce of the House of Representatives and the Senate Energy and Natural Resources Committee on the outlook for energy and manufacturing sectors nationally. The report shall also include a comprehensive summary of energy and manufacturing job creation as a result of the enactment of this Act. The report shall include performance data regarding the number of program participants served, the percentage of participants in competitive integrated employment two quarters and four quarters after program completion, the median income of program participants two quarters and four quarters after program completion, and the percentage of program participants receiving industry-recognized credentials.
 3.Use of existing fundsNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		Passed the House of Representatives June 12, 2017.Karen L. Haas,Clerk
